Citation Nr: 1633650	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-31 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut 


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to May 1979 and from March 1981 to April 2002. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2014, the Board reopened the claims of service connection for bilateral hearing loss and hypertension, and remanded those issues on the merits.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss is etiologically related to service-connected tinnitus.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 5107 (b) (West 2014); 38 C.F.R. §§ 3.310(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Bilateral Hearing Loss

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran served in combat during the Vietnam era and has been awarded the Combat Action Ribbon for his second period of service.  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A review of the service treatment records (STRs) from both periods of service do not show that the Veteran had hearing loss per 38 C.F.R. § 3.385 to include on either separation examination.  The Veteran did have tinnitus during service which has been service-connected.  

Post-service, in December 2003, the Veteran reported significant inservice noise exposure, which the Board accepts as he served in combat.  However, he denied having any problems hearing except for tinnitus.  Likewise, his audiogram did not reveal hearing loss under 38 C.F.R. § 3.385,

In June 2010, a VA physician opined that the Veteran's hearing loss was due to his service-connected tinnitus.

In August 2014, the Veteran was afforded a VA examination which confirmed hearing loss per 38 C.F.R. § 3.385.  The examiner noted the Veteran's normal inservice hearing and also the gap in time between service and when hearing loss was demonstrated.  The examiner opined that hearing loss was not related to service or to tinnitus.  The examiner did not provide any specific reasoning with regard to tinnitus.  

With regard to direct service connection, as noted, the Board accepts that the Veteran was exposed to acoustic trauma during service; however, the Veteran has not claimed that hearing loss was present during service when he was exposed to acoustic trauma.  Further, on his initial examination after service, the Veteran denied having any hearing problems when he was examined.  Rather, he only reported his tinnitus when questioned.  Since the Veteran did not claim inservice hearing loss nor continued post-service hearing loss, the Board finds that even though he was in combat, the acoustic trauma did not result in current bilateral hearing loss, particularly as there is an uncontradicted negative medical opinion to that effect which indicated that hearing loss originated many years after service (and thus also not within the presumptive one year period).  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

However, as noted, there is evidence supporting a finding that the current bilateral hearing loss resulted as due to tinnitus.  Even though there is also a negative opinion in that regard, the Board finds that the medical evidence of record is in relative equipoise as to the matter of whether bilateral hearing loss is due to tinnitus.  The contradictory opinions are of equally probative value as they were provided by medical professionals.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral hearing loss as secondary to tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Hypertension

The STRs for the Veteran's second period of service show that within an approximate year of discharge in 2000-2001, the Veteran received counseling for hypertension, was diagnosed as having pre-hypertension, and multiple elevated blood pressure readings were taken.  

On the November 2003 VA examination after service, the examiner indicated that the Veteran had hypertension since December 2001.  The examiner noted that at that time, his blood pressure was noted to be 136/91 and the Veteran currently reported that continued blood pressure monitoring had his blood pressure in the 140/90's range.  In light of Reeves, the Board finds that the Veteran's statements that he had continued blood pressure readings in the140/90's range should be accepted.

The Veteran was afforded a VA examination in August 2014, pursuant to the Board's remand.  Although the examiner recorded three current elevated blood pressure readings, the examiner indicated that there was no objective evidence to substantiate a diagnosis of hypertension.  The Board finds that the examiner's conclusion appears to conflict with the clinical evidence.  The Veteran should therefore be reexamined in order to assess if he has hypertension, with the examiner conducting the requisite number of blood pressure readings in order to confirm or refute the diagnosis. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination to determine the nature and etiology of any current hypertension disability.  Any indicated tests should be accomplished.  The Board notes that the requisite number of blood pressure readings should be conducted in order to confirm or refute the diagnosis of hypertension.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current hypertension had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury.  The examiner should accept the Veteran's lay statements regarding inservice pre-hypertension treatment and blood pressure readings.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


